



COURT OF APPEAL FOR ONTARIO

CITATION: SG Air Leasing Limited v. Inchatsavane Company
    (Proprietary) Limited, 2015 ONCA 440

DATE: 20150617

DOCKET: C60255

Simmons, Cronk and Blair JJ.A.

BETWEEN

SG Air Leasing Limited

Appellant

and

Inchatsavane Company (Proprietary) Limited

also known as Inchatsavane Company (PTY) Ltd.

and
    Goderich Aircraft Inc. and New United Goderich Inc.

Respondent

Sean N. Zeitz and Ian Klaiman, for the appellant

Kenneth Prehogan and Scott McGrath, for the respondent

Heard: June 11, 2015

On appeal from the order of Justice Grant R. Dow of the
    Superior Court of Justice, dated March 27, 2015.

By the Court:

I.        Introduction

[1]

The appellant, SG Air Leasing Limited (SG Air), appeals from the
    motion judges ruling dated March 27, 2015 dismissing its claims for: i) a
    declaration that it has a non-possessory lien under the
Repair and Storage
    Liens Act
, R.S.O. 1990, c. R.25 (the Act) in respect of a McDonnell
    Douglas Model DC-9-87 aircraft owned by the respondent, Inchatsavane Company
    (Proprietary) Limited (ICPL); ii) a declaration that, at the time of the
    motion, SG Air was in lawful possession of the same aircraft; and iii) an
    extension of an
ex parte
injunction obtained by SG Air by court order
    dated January 12, 2015 concerning the aircraft.

[2]

As argued before this court, the focus of the appellants attack on the
    dismissal order was narrowed.  In brief, SG Air challenges the motion judges
    interpretation of the Act, his refusal to grant continuing injunctive relief
    (although on an altered basis), his finding that SG Airs claim under the Act
    is statute barred and his treatment of the costs associated with the storage of
    the aircraft.

[3]

At the conclusion of oral argument by the appellant, we dismissed the
    appeal, with reasons to follow.  These are those reasons.

II.       Discussion

(1)

Preliminary Observation

[4]

At the outset, we note that there were multiple irregularities in the
    manner in which these proceedings were constituted.  These include, for
    example: the purported commencement by SG Air of an application  an
    originating process  without any claim for final relief; the bringing of a
    proceeding for final declaratory relief by way of motion before the motion
    judge (even when no declaratory relief was originally claimed); and an appeal
    to this court in which SG Air sought an extension of the interlocutory
    injunction previously obtained without first obtaining leave to appeal from the
    Divisional Court or an order under s. 6(2) of the
Courts of Justice Act
,
    R.S.O. 1990, c. C.43.

[5]

However, ICPL did not raise any of these irregularities before the
    motion judge.  Nor did it do so before this court.  Instead, it elected to
    resist SG Airs motion below on the merits.  In these circumstances, we will
    address the merits of the appeal from the motion judges decision.

(2)

Lien Claim

[6]

The motion judge held that SG Air is not entitled to a repairers
    non-possessory lien in respect of the aircraft.  We agree.

[7]

Section 1(1) of the Act defines the word repairer as a person who
    makes a repair on the understanding that the person will be paid for the
    repair.  Under the same section, the word repair is defined for the purposes
    of the Act as follows:

repair means an expenditure of money on, or the application
    of labour, skill or materials to, an article for the purpose of altering,
    improving or restoring its properties or maintaining its condition and
    includes,

(a)   the
    transportation of the article for purpose of making a repair,

(b)   the
    towing of an article,

(c)   the
    salvage of an article.

[8]

It is undisputed that SG Air did not carry out the aircraft repairs in
    question.  The respondents, Goderich Aircraft Inc. and New United Goderich Inc.,
    effected the repairs.  Moreover, on the uncontested findings of the motion
    judge, SG Airs lien claim rests solely on the fact that it loaned funds to the
    Goderich companies in 2011, allegedly to finance modifications and repairs to
    the aircraft after it had been sold by ICPL to a third party, Millers Capital
    Investments PTE Ltd.

[9]

These facts are dispositive of SG Airs lien claim.  SG Air did not
    carry out the repairs or modifications at issue.  It did not bestow skill,
    labour or money on the aircraft.  Nor did it effect improvements to the
    aircraft.  Thus, SG Air does not fall within the class of workers and artisans
    that s. 7 of the Act seeks to protect: see
858579 Ontario Inc. v. QAP
    Parking Enforcement Ltd.
(1995), 22 O.R. (3d) 346 (Div. Ct.).

[10]

The
    fact that SG Air furnished funds to the Goderich companies to prepay or finance
    the costs of repairs to the aircraft does not alter this conclusion.  The Act
    does not extend a repairers lien to lenders who merely lend money to repairers
    or storers.  SG Air simply advanced funds for repairs to the aircraft that were
    carried out by a third party.  Even if, as SG Air contends, the funds were
    advanced for the ultimate benefit and account of ICPL  a matter not before
    this court for determination  the fact remains that the funds in question were
    still a loan.

[11]

In
    these circumstances, any expectation of repayment by SG Air, as required under
    the definition of repairer under the Act, relates to repayment of the funds
    advanced or lent to the Goderich companies, rather than to repayment of funds
    expended by SG Air on the aircraft, as contemplated by the statutory
    definition of repair under the Act.  It follows that SG Air cannot claim a
    non-possessory lien in respect of the aircraft.  Given this conclusion, we do
    not reach SG Airs other grounds of appeal regarding the motion judges lien
    claim ruling.

(3)

Claim for Injunctive Relief

[12]

To
    the extent that SG Air continues to challenge the motion judges denial of further
    injunctive relief, we see no merit to this challenge.  SG Air has not
    established that it is a repairer within the meaning of the Act, with the
    result that it is not entitled to a possessory or non-possessory lien under the
    Act.  As a result, any claim for continued or fresh injunctive relief is based
    solely on SG Airs alleged status as an unpaid creditor of ICPL.  There was
    nothing before the motion judge, and there is nothing before this court,
    establishing that SG Air will be unable to sue ICPL on any alleged debt owing
    to it by ICPL or that it will be unable to enforce any judgment it might obtain
    against ICPL.  The fact that the alleged debt is said to be owed by a foreign
    corporation does not entitle SG Air to pre-judgment injunctive relief in a
    simple debt action.

(4)

Storage Charges

[13]

We
    also reject SG Airs attack on the motion judges ruling that it must pay, from
    the sum of $350,000 held in trust by SG Airs Ontario solicitors (the SG Air
    Trust Funds), the Goderich companies unpaid storage charges concerning the
    aircraft.  The court was informed, in this regard, that SG Air in fact has paid
    the storage charges in question.  In essence, therefore, it seeks a
    determination that it is not liable for the charges at issue and, presumably, that
    it should be reimbursed for same by ICPL.

[14]

We
    disagree.  The SG Air Trust Funds constitute security provided by SG Air for
    ICPLs costs of this litigation and in respect of SG Airs undertaking as to
    damages.  They were provided to SG Airs solicitors pursuant to the order of Weiler
    J.A. of this court, dated April 14, 2015.

[15]

The
    storage charges were incurred because SG Air, through its injunctive
    proceedings, prevented ICPL, the lawful owner of the aircraft, from removing
    the aircraft from Ontario.  The storage charges, therefore, represent a direct
    expense that falls within SG Airs undertaking as to damages.

[16]

We
    see no basis to disturb the motion judges ruling on this issue.

(5)

Ancillary Orders

[17]

The
    parties seek various ancillary orders.

[18]

First,
    by agreement of the parties, incorporated on consent into Weiler J.A.s order dated
    April 14, 2015, the aircraft was released into ICPLs possession and removed
    from this jurisdiction after ICPLs Ontario solicitors (Weir Foulds LLP) were
    provided with a letter of credit in the amount of $3.5 million USD.  Under
    paragraph 5 of Weiler J.A.s order, the letter of credit was to be held by
    ICPLs solicitors pending further order of the court or agreement of the
    parties.

[19]

In
    light of the disposition of this appeal, ICPL now seeks court approval of the
    release of the letter of credit.  SG Air, for its part, requests that the
    letter of credit continue to be held by ICPLs Ontario solicitors, until expiry
    of the time allowed for SG Air to seek leave to appeal from this judgment to
    the Supreme Court of Canada.

[20]

In
    our view, no prejudice to ICPL having been advanced, it is appropriate that
    Weir Foulds LLP continue to hold the letter of credit, and not release or
    otherwise deal with it, until expiry of the time allowed for SG Air to seek
    leave to appeal from this judgment to the Supreme Court of Canada, should SG
    Air elect to seek leave.  We so order.

[21]

Second,
    in respect of the SG Air Trust Funds held by SG Airs Ontario solicitors
    pursuant to paragraph 8 of Weiler J.A.s order, dated April 14, 2015, ICPL
    requests that costs of this appeal be awarded to it, that those costs be paid
    forthwith from the SG Air Trust Funds, and that its costs of the motion below,
    as awarded by the motion judge as against SG Air ($94,048.77), also be paid
    forthwith from the SG Air Trust Funds.

[22]

In
    our view, ICPL is entitled to its costs of the appeal, fixed in the amount of
    $11,540.62, inclusive of disbursements and all applicable taxes.  Those costs,
    together with ICPLs costs below in the sum of $94,048.77, as awarded by the
    motion judge as against SG Air, shall be paid from the SG Air Trust Funds
    forthwith if SG Air fails to file a notice for leave to appeal from this
    judgment to the Supreme Court of Canada within the applicable time period for
    leave to that court.  The balance of the SG Air Trust Funds shall be held by SG
    Airs Ontario solicitors pending adjudication by the Superior Court of Justice
    of ICPLs entitlement to damages as against SG Air for the detention of the
    aircraft in Ontario, or other court order.

[23]

Finally,
    ICPL seeks its costs of the motions before Weiler J.A., which were reserved to
    the panel hearing this appeal.  ICPL is entitled to its costs of those motions,
    fixed in the amount of $21,791.04, payable on a joint and several basis by the
    parties opposite on those motions (including SG Air) from the SG Air Trust
    Funds on the basis described and in accordance with paragraph 22, above.


III.      Disposition

[24]

The
    appeal is dismissed in accordance with these reasons.

Released:

RAB                                       Janet
    Simmons J.A.

JUN 17 2015                          E.A.
    Cronk J.A.

R.A.
    Blair J.A.


